DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pivot axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 11-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Janzen et al. (US 2012/0152697).
 	Janzen shows a suspended conveying system that includes comprising at least one conveyor rail 43, a drive element 45, and a plurality of retaining elements 1/21-29/41/46 that retain and convey an object 7 along the conveyor rail.  Each retaining element includes a carrier part 1/21-29 having a width.  Each carrier part includes an entrainment element 46 for the entrainment of the carrier part by the drive element and a receiver 1/21-29 for receiving the object to be conveyed. The receiver is designed as a closed opening defined by the lateral edges of the front and rear walls 3/4 and by the upper edge of the sidewalls 5/6. The opening is oriented transversely and perpendicular to the direction of conveyance.
A spacer lever 41 is pivotably articulated on the carrier part.  The spacer lever is displaceable between a resting position (see figures 7 and 14) in which the spacer lever is arranged within the width of the carrier part and a working position (see figures 6 and 13) in which the spacer lever protrudes in the width direction of the carrier part. The spacer lever is arranged in the resting position and in the working position in each case in a stable manner on the carrier part via a spring 40 (see paragraphs 0041-0042). The carrier part has a bearing surface which serves for a defined bearing of the spacer lever of a further retaining element (see the contact between the spacer lever 41 and the rear side of the adjacent retaining element at the rear wall 3 or piece 27). The spacer lever in a free end region has a contact surface that bears against the bearing surface of the adjacent retaining element.
 	The drive element 45 of the conveying system is arranged so as to be integrated in the conveyor rail 43 (see figure 8a). The conveying system also includes an opening station 48 for 
 	As described above, Janzen shows all the structure required by claims 1-2, 9, and 11-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen in view of Wend et al. (US 8,561,787).
 	Janzen shows generally all the structure required by the claims except for the roller and identification element of claims 8 and 10. 
	Wend shows a suspended carrier system similar to that of Janzen that includes a conveyor rail 1, a drive element 9, and a plurality of retaining elements 29 with carrier parts 30-31 and entrainment elements 35. The carrier parts have rollers 26/27 which are rotatably articulated about a rotational axis on the carrier part and identification elements 36.  Wend teaches that the rollers allow the carrier parts to roll smoothly along the rail and that the identification element allows the articles conveyed by the system to be identified. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the carrier parts of Janzen with rollers and identification elements so that the carrier .
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARK A DEUBLE/Primary Examiner, Art Unit 3651